DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 1/13/2022, has been entered and carefully considered. Claims 1 and 8 are amended, and claims 3 and 10 are canceled. Claims 1-2, 4-9 and 11-14 are currently pending.

					Response to Arguments
Applicant’s arguments, filed on 1/13/2022, pages 7-9, with respect to Kim does not disclose the amended features of claims 1 and 8 have been fully considered but are moot in view of a new ground of rejection based on Zhang et al., US 2021/0112617.
Applicant further argues that Yilmaz only discloses a configuration that sends a failure report message through the SCG when an RLF of the MCG is detected. Yilmaz does not disclose “In case the RLF of the MCG is detected, determining whether a transmission to the SCG is suspended; in case the transmission to the SCG is determined not suspended, initiating a report of information on the RLF of the MCG.” As recited in claim1. The examiner respectfully disagrees.
Regarding the argument, Yilmaz [0058-0063] when an RLF occurs on the MCG, the UE releases the MCG SCells, and the whole SCG configuration including all radio bearers except SRB0 are also suspended. Afterwards, upon the reception of a re-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al., (US 2021/0112617) hereinafter Zhang.

Regarding Claim 1, Zhang teaches a method for operating a user equipment (UE) supporting carrier aggregation (CA) with a master cell group (MCG) and a secondary cell group (SCG) in a wireless communication system ([Para. 0007] a method used in user equipment (UE) is provided, the user equipment being provided with one or more signaling radio bearers (SRBs) comprising a master cell group (MCG) split SRB and/or one or more secondary cell group (SCG) SRBs), the method comprising: detecting a radio link failure (RLF) of the MCG ([Para. 0007, 0053-0054] Fig. 2, the method used in user equipment (UE) comprising: detecting a radio link failure between the UE and an MCG base station); 
In case the RLF of the MCG is detected, determining whether a transmission to the SCG is suspended ([Para. 0063, 0066] when the UE detects the MCG RLF, the UE determines transmission of the split SRB at an SCG side or an SCG bearer is in a suspended state (namely, suspended));
In case the transmission to the SCG is determined to be suspended, initiating a connection re-establishment procedure ([Para. 0067] the UE ) initiates a request for re-establishing a connection to the base station or triggers a process of re-establishing a connection);
in case the transmission to the SCG is determined not suspended, initiating a report of information on the RLF of the MCG. ([Para. 0054-0058, 0066, 0069-0070] Fig. 2, detecting a radio link failure between UE and an MCG base station, If determining that the SCG SRB operates normally, then the UE determines to transmit the message carrying the MCG RLF information on the SCG SRB, where the SCG SRB is in an unsuspended state (namely, operating state, not suspended).
Regarding Claim 2, Zhang teaches wherein the RLF of the MCG is detected when a T310 timer expires, or when a random access problem is indicated, or when it is indicated that a maximum number of retransmission has been reached. ([Para. 0054-0055] There are various causes of the radio link failure (RLF) between the UE and the MCG base station, which include an indication that a random access failure of MCG MAC).
Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being anticipated by Zhang, Zhang further teaches A user equipment (UE) supporting carrier aggregation (CA) with a master cell group (MCG) and a secondary cell group (SCG) in a wireless communication system, the UE comprising: a transceiver; and at least one processor operably coupled to the transceiver ([Para. 0113] Fig. 4,  the apparatus of UE 400 includes a transceiver 410 coupled to a processor 420).
Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 4-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claims 1 and 8 respectively, and further in view of Yilmaz et al., (US 2020/0351968) hereinafter Yilmaz.

Regarding Claim 4, Zhang teaches wherein the UE is configured with split signaling radio bearer ([Para. 0053] UE is configured with split SRB including one or more SRBs).
Zhang does not disclose split signaling radio bearer 1(SRB1) or SRB3.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhang and Yilmaz to improve efficiency of communications in a radio access network by allowing a user equipment (UE) to send a failure message.

Regarding Claim 5, Zhang does not disclose when the RLF of the MCG is detected, suspending a transmission to the MCG for all signaling radio bearers (SRBs) and data radio bearers (DRBs) except SRB0.
Yilmaz from the same field of endeavor teaches further comprising: when the RLF of the MCG is detected, suspending a transmission to the MCG for all signaling radio bearers (SRBs) and data radio bearers (DRBs) except SRB0. ([Para. 0019, 0038, 0058] after RLF on the MCG is detected, and upon initiation of the RRC re-establishment, the UE suspends all RBs transmission except signaling radio bearer 0 (SRB0) including suspend all SCG DRBs and suspend SCG transmission for MCG split DRBs, and SCG split DRBs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhang and 

Regarding Claim 6, Zhang does not disclose when the RLF of the MCG is detected, resetting a MCG media access control (MCG MAC).   
Yilmaz from the same field of endeavor teaches when the RLF of the MCG is detected, resetting a MCG media access control (MCG MAC) ([Para. 0212] when a failure for the MCG is detected, reset MCG MAC).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhang and Yilmaz to improve efficiency of communications in a radio access network by allowing a user equipment (UE) to send a failure message.

Regarding Claim 7, Zhang does not disclose when the RLF of the MCG is detected, setting a primary path to the SCG. 
Yilmaz from the same field of endeavor teaches when the RLF of the MCG is detected, setting a primary path to the SCG ([Para. 0110-0114] Fig. 4, the UE detects a failure, such as an MCG RLF. The UE sends, via the SCG leg, a failure information message to the master node, and the master node decides to handover the UE to the secondary node which becomes new master node (a new primary cell). An RRC 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Zhang and Yilmaz to improve efficiency of communications in a radio access network by allowing a user equipment (UE) to send a failure message.

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170013565, Pelletier et al. discloses Uplink transmissions in wireless communications.

US 20160212753, Wu et al. discloses Device and Method of Handling Communication Operation with Multiple Base Stations.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413